     Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.40 Page 1 of 25



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

STEVEN FLEMING,

                       Plaintiff,                      Case No. 2:20-cv-88

v.                                                     Honorable Paul L. Maloney

UNKNOWN MCMAHON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains, however, occurred at the Marquette Branch Prison (MBP) in
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.41 Page 2 of 25



Marquette, Marquette County, Michigan. Plaintiff sues MBP Correctional Officers Unknown

McMahon and Unknown Ogle, MBP Hearing Investigator Pamela Basal, and MDOC Hearing

Officers S. Morris and Thomas O. Mohrman.

               Plaintiff alleges that, on May 16, 2018, Defendant McMahon wrote a major

misconduct charge against him for possession of a weapon and destruction or misuse of state

property. Defendant Basal conducted a hearing investigation, which included taking a written

statement from Plaintiff and soliciting questions from Plaintiff. Plaintiff wrote a statement and

posed a number of questions to be asked of various witnesses: Correctional Officer Baldini, the

former occupant of Plaintiff’s cell, maintenance personnel, and prisoner Peoples. In his statement,

Plaintiff denied throwing the small piece of metal found by Defendant McMahon; he contended

that he was just throwing out junk that he found in his cell when he arrived. Defendant Basal

concluded that the questions Plaintiff asked were not relevant to the misconduct. Plaintiff also

asked for information about any other prisoners charged with possession of a weapon or

destruction or misuse of state property. That question also was deemed irrelevant.

               Defendant Mohrman conducted a misconduct hearing on May 23, 2018. Defendant

Mohrman found that, based on a review of the evidence, Plaintiff had removed a sprinkler head,

taken the deflectors off, and thrown one of the deflectors toward the shower area. Based on the

definition of a weapon in the policy, the metal deflectors were deemed weapons because they could

be used or altered to be used as a weapon. Defendant Mohrman sanctioned Plaintiff to 30 days’

loss of privileges and ordered restitution in the amount of $119.63, the cost of replacing a sprinkler

head. (Misconduct Hr’g Rep. I, ECF No. 1-10, PageID.19-20.)




                                                  2
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.42 Page 3 of 25



               After seeking rehearing, Plaintiff appealed his misconduct conviction to the 30th

Circuit Court. On December 27, 2018, the circuit court judge remanded the case for a new hearing,

because the MDOC had failed to comply with the order to file a certified copy of the agency record.

(30th Cir. Ct. Ord., ECF No. 1-5, PageID.14.)

               On June 26, 2019, Defendant Hearing Officer Morris conducted a new hearing on

the misconduct charge. Defendant Morris issued an extensive decision, carefully evaluating the

evidence and Plaintiff’s defense. Plaintiff expressly contended that Defendant McMahon had

fabricated a cell-inspection checklist at 10:00 a.m., before Plaintiff was placed in the cell, that

showed among other things that that the sprinkler head in Plaintiff’s cell was in good condition.

(Cell-Inspection Checklist, ECF No. 1-11, PageID.21.) Plaintiff also claimed that McMahon

issued the misconduct charge in retaliation for Plaintiff having argued with McMahon about being

placed in the dirty cell. Defendant Morris found Plaintiff guilty of the misconduct charges and

rejected Plaintiff’s claim that Defendant McMahon had fabricated the cell-inventory sheet.

(Misconduct Hr’g Rep. II, ECF No. 1-15, PageID.24-25.)

               Plaintiff contends that Defendants violated his right to due process in multiple

ways. He contends that Defendant McMahon violated due process by fabricating evidence to

support the misconduct charge, that Defendant Basal failed to properly investigate the charge, and

that Defendants Mohrman and Morris improperly found Plaintiff guilty. Plaintiff also challenges

the specifics of the misconduct findings, contending that the metal was too small to constitute a

weapon and denying responsibility for the broken sprinkler head in his cell. Plaintiff alleges that,

in addition to the inappropriate sanctions and restitution ordered, the misconduct charge affected

his parole.


                                                 3
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.43 Page 4 of 25



               Plaintiff also alleges that Defendant McMahon wrote the misconduct charge in

retaliation for Plaintiff’s heated objections to being placed in a dirty cell, in violation of the First

Amendment.       In addition, Plaintiff makes a conclusory allegation that Defendants were

deliberately indifferent to his prison conditions, in violation of the Eighth Amendment.

               Plaintiff seeks declaratory relief, together with compensatory and punitive

damages.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the
                                            4
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.44 Page 5 of 25



Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Lack of Allegations—Defendant Ogle

                It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). The Sixth

Circuit “has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what each

defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684

(6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir.

2002)). Where a person is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se complaints.

See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims

where the complaint did not allege with any degree of specificity which of the named defendants

were personally involved in or responsible for each alleged violation of rights); Griffin v.

Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring
                                      5
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.45 Page 6 of 25



allegations of personal involvement against each defendant)); Rodriguez v. Jabe, No. 90-1010,

1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are

without a basis in law as the complaint is totally devoid of allegations as to them which would

suggest their involvement in the events leading to his injuries.”); see also Wright v. Smith, 21 F.3d

496, 501 (2d Cir. 1994); Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003); Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974); Williams v. Hopkins, No. 06-14064, 2007 WL 2572406, at

*4 (E.D. Mich. Sept. 6, 2007); McCoy v. McBride, No. 3:96-cv-227RP, 1996 WL 697937, at *2

(N.D. Ind. Nov. 5, 1996); Eckford-El v. Toombs, 760 F. Supp. 1267, 1272-73 (W.D. Mich. 1991).

               Plaintiff fails to even mention Defendant Ogle in the body of his complaint. His

allegations fall far short of the minimal pleading standards under Fed. R. Civ. P. 8 (requiring “a

short and plain statement of the claim showing that the pleader is entitled to relief”). The Court

therefore will dismiss Plaintiff’s complaint against Defendant Ogle.

IV.    Respondeat Superior

               Plaintiff alleges that each of the named Defendants is liable for the actions of the

others, because all were acting in their capacities as employees of the MDOC and collectively

ensured that he would be deprived of his rights. Government officials may not be held liable for

the unconstitutional conduct of their subordinates or colleagues under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere

failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,
                                                 6
     Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.46 Page 7 of 25



888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff therefore cannot demonstrate the

liability of any Defendant for the conduct of another.

V.      Judicial Immunity—Defendants Mohrman and Morris

               Defendants Mohrman and Morris are hearing officers whose duties are set forth at

Mich. Comp. Laws § 791.251 through § 791.255. Hearing officers are required to be attorneys

and are under the direction and supervision of a special hearing division in the Michigan

Department of Corrections. See Mich. Comp. Laws § 791.251(e)(6). Their adjudicatory functions

are set out in the statute, and their decisions must be in writing and must include findings of facts

and, where appropriate, the sanction imposed. See Mich. Comp. Laws § 791.252(k). There are

provisions for rehearings, see Mich. Comp. Laws § 791.254, as well as for judicial review in the

Michigan courts. See Mich. Comp. Laws § 791.255(2). Accordingly, the Sixth Circuit has held

that Michigan hearing officers are professionals in the nature of administrative law judges. See

Shelly v. Johnson, 849 F.2d 228, 230 (6th Cir. 1988). As such, they are entitled to absolute judicial

immunity from inmates’ § 1983 suits for actions taken in their capacities as hearing officers. Id.;

and see Barber v. Overton, 496 F.3d 449, 452 (6th Cir. 2007); Dixon v. Clem, 492 F.3d 665, 674

(6th Cir. 2007); cf. Pierson v. Ray, 386 U.S. 547, 554-55 (1967) (judicial immunity applies to

actions under § 1983 to recover for alleged deprivation of civil rights).




                                                 7
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.47 Page 8 of 25



               Plaintiff’s allegations against Defendants Mohrman and Morris are based solely on

those Defendants’ determinations in adjudicating the misconduct charge against Plaintiff.

Accordingly, Plaintiff’s claims against them are barred by judicial immunity.

VI.    Due Process

               Plaintiff complains that he was deprived of due process when he was charged with

and adjudicated of major misconduct violations for possessing a weapon and destroying state

property. He contends that his misconduct conviction resulted in a 30-day loss-of-privileges

sanction and influenced the Michigan Parole Board’s decision to deny parole. Plaintiff also alleges

that, following the hearing, he was improperly deprived of his property when the restitution

amount was removed from his prisoner trust account.

               The Fourteenth Amendment protects an individual from deprivation of life, liberty

or property, without due process of law.” Bazetta v. McGinnis, 430 F.3d 795, 801 (6th Cir. 2005).

To establish a Fourteenth Amendment procedural due process violation, a plaintiff must show that

one of these interests is at stake. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Analysis of a

procedural due process claim involves two steps: “[T]he first asks whether there exists a liberty or

property interest which has been interfered with by the State; the second examines whether the

procedures attendant upon that deprivation were constitutionally sufficient.” Ky. Dep’t of Corr. v.

Thompson, 490 U.S. 454, 460 (1989).

               The Supreme Court long has held that the Due Process Clause does not protect

every change in the conditions of confinement having an impact on a prisoner. See Meachum v.

Fano, 427 U.S. 215, 225 (1976). In Sandin v. Conner, 515 U.S. 472, 484 (1995), the Court set

forth the standard for determining when a state-created right creates a federally cognizable liberty

interest protected by the Due Process Clause. According to that Court, a prisoner is entitled to the
                                               8
  Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.48 Page 9 of 25



protections of due process only when the sanction “will inevitably affect the duration of his

sentence” or when a deprivation imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v.

Baker, 155 F.3d 810, 812 (6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir.

1995).

                Plaintiff’s major misconduct charge and conviction affected a number of Plaintiff’s

liberty interests, but none of them fall into either of the categories identified in Sandin as protected

by due process, i.e., an inevitable effect on the duration of Plaintiff’s sentence or an atypical and

significant hardship. As to the first category, Plaintiff has not alleged a deprivation that will

inevitably affect the duration of his sentence. A prisoner like Plaintiff, who is serving an

indeterminate sentence for an offense committed after 2000, can accumulate “disciplinary time”

for a major misconduct conviction. See Mich. Comp. Laws § 800.34. Disciplinary time is

considered by the Michigan Parole Board when it determines whether to grant parole. Id.

§ 800.34(2). It does not necessarily affect the length of a prisoner’s sentence because it is “simply

a record that will be presented to the parole board to aid its [parole] determination.” Taylor v.

Lantagne, 418 F. App’x 408, 412 (6th Cir. 2011). There is no constitutional or inherent right to

be conditionally released before the expiration of a prison sentence. Greenholtz v. Inmates of Neb.

Penal & Corr. Complex, 442 U.S. 1, 7 (1979). Although a state may establish a parole system, it

has no duty to do so; thus, the presence of a parole system by itself does not give rise to a

constitutionally protected liberty interest in parole release. Id. at 7, 11; Bd. of Pardons v. Allen,

482 U.S. 369, 373 (1987). Rather, a liberty interest is present only if state law entitles an inmate




                                                   9
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.49 Page 10 of 25



to release on parole. Inmates of Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233,

235 (6th Cir. 1991).

               Under Michigan law, Plaintiff is not entitled to release on parole. In Sweeton v.

Brown, 27 F.3d 1162, 1164-65 (6th Cir. 1994) (en banc), the Sixth Circuit, noting “the broad

powers of the Michigan authorities to deny parole,” held that the Michigan system does not create

a liberty interest in parole. The Sixth Circuit reiterated the continuing validity of Sweeton in

Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011). In Crump, the court held that the adoption of

specific parole guidelines since Sweeton does not lead to the conclusion that parole release is

mandated upon reaching a high probability of parole. See id.; see also Carnes v. Engler, 76 F.

App’x 79, 80 (6th Cir. 2003). In addition, the Sixth Circuit has rejected the argument that the Due

Process Clause is implicated when changes to parole procedures and practices have resulted in

incarcerations that exceed the subjective expectation of the sentencing judge. See Foster v.

Booker, 595 F.3d 353, 369 (6th Cir. 2010). Finally, the Michigan Supreme Court has recognized

that there exists no liberty interest in parole under the Michigan system. Glover v. Mich. Parole

Bd., 596 N.W.2d 598, 603-04 (Mich. 1999).

               Until Plaintiff has served his 22-year maximum sentence, he has no reasonable

expectation of liberty. The discretionary parole system in Michigan holds out “no more than a

mere hope that the benefit will be obtained.” Greenholtz, 442 U.S. at 11. The Michigan Parole

Board’s consideration of Plaintiff’s misconduct conviction, therefore, implicates no federal right.

In the absence of a liberty interest, Plaintiff fails to state a claim for a violation of his procedural

due process rights.




                                                  10
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.50 Page 11 of 25



               As to the second Sandin category, Plaintiff has not alleged that he suffered a

“significant and atypical deprivation.” Plaintiff received a sanction of 30 days’ loss of privileges.

The Supreme Court long has recognized that even confinement in administrative segregation—a

sanction greater than the loss of privileges—“is the sort of confinement that inmates should

reasonably anticipate receiving at some point in their incarceration.” Hewitt v. Helms, 459 U.S.

460, 468 (1983). Thus, segregation is considered atypical and significant only in “extreme

circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010). Generally, courts will

consider the nature and duration of a stay in segregation to determine whether it imposes an

“atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d 789, 794 (6th. Cir. 2008).

               In Sandin, the Supreme Court concluded that the segregation at issue in that case

(disciplinary segregation for 30 days) did not impose an atypical and significant hardship. Sandin,

515 U.S. at 484. Similarly, the Sixth Circuit has held that placement in administrative segregation

for two months does not require the protections of due process. See Joseph v. Curtin, 410 F. App’x

865, 868 (6th Cir. 2010) (61 days in segregation is not atypical and significant). It has also held,

in specific circumstances, that confinement in segregation for a much longer period of time does

not implicate a liberty interest. See, e.g., Baker, 155 F.3d at 812-13 (no liberty interest in two

years of segregation while the inmate was investigated for the murder of a prison guard in a riot);

Mackey v. Dyke, 111 F.3d 460 (6th Cir. 1997) (one year of segregation following convictions for

possession of illegal contraband and assault, including a 117-day delay in reclassification due to

prison crowding). Generally, only periods of segregation lasting for several years or more have

been found to be atypical and significant. See, e.g., Selby v. Caruso, 734 F.3d 554, 559 (6th Cir.

2013) (13 years of segregation implicates a liberty interest); Harris v. Caruso, 465 F. App’x 481,


                                                 11
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.51 Page 12 of 25



484 (6th Cir. 2012) (eight years of segregation implicates a liberty interest); Harden-Bey, 524 F.3d

at 795 (remanding to the district court to consider whether the plaintiff's allegedly “indefinite”

period of segregation, i.e., three years without an explanation from prison officials, implicates a

liberty interest). If segregation for 30 days or more is not atypical and significant, Plaintiff’s lesser

30-day loss-of-privileges sanction necessarily is not atypical and significant. Thus, Plaintiff’s

sanction of loss of privileges did not trigger a right to due process.

                Plaintiff also relies upon prison policies and prison manuals as the source of his

right to due process. In other words, he contends that certain policies and prison manuals provide

him with state-created rights by specifying requirements and procedures that prison officials must

follow when charging a prisoner with misconduct or when investigating that misconduct.

                Plaintiff’s reliance is misplaced. As the Supreme Court stated in Sandin, using

“mandatory language in prisoner regulations” as a source for interests protected by due process

“stray[s] from the real concerns undergirding the liberty protected by the Due Process Clause.”

Sandin, 515 U.S. at 484. Prison regulations are “primarily designed to guide correctional officials

in the administration of a prison.” Id. at 482. They are not designed “to confer rights on inmates[.]”

Id. Accordingly, the Court held that state-created interests “will generally be limited to freedom

from restraint which . . . imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents or prison life.” Id. (citations omitted). Plaintiff has not alleged that Defendants

imposed such a restraint on him. Thus, he does not state a due process claim based on his loss of

privileges.

                Plaintiff next alleges that he was deprived of his property without due process when

his account was charged $119.63 for the repair of the sprinkler head. Plaintiff’s due process claim


                                                   12
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.52 Page 13 of 25



is not barred by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by Daniels

v. Williams, 474 U.S. 327 (1986), because he does not allege that he was deprived of the property

by a “random and unauthorized act” of a state employee. Instead, he alleges that his property was

taken pursuant to an authorized decision of an administrative law judge following a hearing.

Arguably, therefore, Plaintiff has alleged that he had a property interest in his prisoner funds.

               Regardless, even if Plaintiff has properly alleged the loss of a protected property or

liberty interest, he does not state a due process claim because it is clear that he received all the

process due to him. In Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court held that

prison disciplinary proceedings implicating a property or liberty interest must provide the

following minimum process: (i) at least 24 hours of advance notice of the charges, (ii) the right to

call witnesses and to present evidence in the inmate’s defense, (iii) an impartial tribunal, and (iv) a

written statement of evidence relied on by the disciplinary board and the reasons for the

disciplinary action. Id. at 563-69.

               The right to call witnesses or present evidence, however, is not absolute. Id. at 566.

The United States Supreme Court explained:

       [W]e must balance the inmate’s interest[s] against the needs of the prison, and some
       amount of flexibility and accommodation is required. Prison officials must have
       the necessary discretion to keep the hearing within reasonable limits and to refuse
       to call witnesses that may create a risk of reprisal or undermine authority, as well
       as to limit access to other inmates to collect statements or to compile other
       documentary evidence. Although we do not prescribe it, it would be useful for the
       Committee to state its reasons for refusing to call a witness, whether it be for
       irrelevance, lack of necessity, or the hazards presented in individual cases.

Id.   Nevertheless, courts have restricted the use of confidential information in Wolff-type

disciplinary hearings. Falkiewicz, 271 F. Supp. 2d at 950 (citing Ponte v. Real, 471 U.S. 491, 499-

500 (1985), and Hensley v. Wilson, 850 F.2d 269, 276-83 (6th Cir. 1988)). Petitioner has not

                                                  13
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.53 Page 14 of 25



alleged that any confidential informants were improperly used against him in his misconduct

hearing.

                Plaintiff’s allegations and the documents attached to his complaint indicate that he

received notice of the charges in the misconduct report. Plaintiff also had an adequate opportunity

to call witnesses and present evidence. Plaintiff submitted his own four-page statement and the

written statement of prisoner Peoples, and he was provided the chance to contest the other evidence

at the misconduct proceeding. He received not one, but two, hearings, two hearing investigations,

and an opportunity to respond before two independent and impartial hearing officers. Both hearing

officers issued written decisions in misconduct hearing reports, identifying the evidence used to

support their decisions. Plaintiff, in fact, was able to appeal his first negative decision to the circuit

court, and he actually received a new hearing on remand.

                Defendant Morris’s hearing report, issued after remand, was particularly detailed.

Morris described the evidence, as follows:

        Prisoner present. This is a rehearing ordered by Judge Richard Garcia of the 30th
        Judicial Circuit Court on 12/27/18. Misconduct report and hearing investigation
        read and reviewed with prisoner. Pleads not guilty to both charges. Hearing
        investigation consists of four pages of OTID offender profile; one page from
        hearing investigator Basal summarizing the video of the incident; one page from
        the charged prisoner; one page from prisoner Peoples; one page of photograph; one
        page of contraband removal record; one page of cell/room inventory; the original
        hearing report conducted by ALJ Mohrman; one page of request for rehearing
        response (denying a rehearing); two pages of request for rehearing from the charged
        prisoner; four pages from the charged prisoner as given to HI Demps for the
        rehearing; one page from HI Basal/S. Sundholm concerning the work orders
        submitted; one page of work order #6419; one page from HI Demps; the
        surveillance video, held confidential to prevent release of fixed cameral locations,
        limitations and capabilities. The contents are summarized for the prisoner. I find
        the prisoner’s questions for C/O Baldini, E-block officer, former E=9 occupant, and
        C/O Ogle are not relevant as the answers would not prove or disprove any element
        of the charge. If the cell was dirty would not prove or disprove if the prisoner had
        possession of the sprinkler head deflectors. Further the video for the time C/O
        McMahon came to have him check the cell inventory sheet and the video showing
        all cell inspections are not relevant as they would not prove or disprove any element

                                                   14
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.54 Page 15 of 25



       of the charges. The prisoner indicates at hearing that as soon as he got into the
       room, he asked to clean the cell because it was filthy. He states that he and the
       officer had words and then the officer said he broke the sprinkler heads. He states
       that the cell inventory was never given to him. He states that the paperwork is
       falsified and the date is wrong on the restitution request. He states that it wasn’t
       clean and free of debris that there was garbage in there. He had nothing further.
       He was informed of the decision at the conclusion of the hearing. Since this is a
       rehearing, the prisoner has already served sanctions and been ordered to pay
       restitution.

(Morris Hr’g Report, ECF No. 1-16, PageID.24-25.) After reviewing the evidence, Defendant

Morris reached the following detailed conclusions:

       Pursuant to PD 03.03.105, possession of a weapon is defined as an unauthorized
       possession of any item designed or intended to be used to cause or threaten physical
       injury to another person; or unauthorized possession of any strip, piece or chunk of
       hard material that can be used []as a weapon or in the creation of a weapon. This
       Administrative Law Judge finds the statement of the reporting officer to be reliable,
       specific and persuasive. ALJ finds that the prisoner was in possession of the
       sprinkler head deflectors, which are a hard strip of metal that could be used as
       weapons or in the creation of weapons. The prisoner indicates that the cell was in
       terrible condition when he moved in on 5/15/18 and the cell inventory sheet was
       fabricated. However, the cell inventory sheet shows when the prisoner moved in
       on 5/15/18, the sprinkler heads were intact, including the deflectors. Upon his
       transfer from that cell on 5/15/18, the sprinkler heads were in need of replacement.
       The prisoner calls into question the veracity of the cell inventory form. However,
       I note that no work orders were submitted on cell E=0 for sprinkler heads until
       5/16/18. If the sprinkler heads were destroyed prior to the prisoner moving in the
       cell, it is likely that a work order would have been submitted prior to him being
       moved into that cell. The work order was submitted on 5/16/1[8], the day after he
       left the cell. I further note that officer McMahon heard the sound of metal hitting
       the floor of the base gallery. When he inspected, he found a sprinkler deflector in
       the gutter of the unit-shower area. When he made a round to check the condition
       of sprinkler heads, he found cell E=9 had both sprinkler head deflectors missing.
       When officer Ogle reviewed the camera footage, it showed prisoner Fleming
       throwing something out of the cell at that time period when the metal hit the floor.
       The video footage shows prisoner Fleming throwing something out his cell at
       12:08:59 and his arm comes back into the cell at 12:09:01. The item being thrown
       out of the cell has to be small as it is not visible on the camera. However, his arm
       makes a clear throwing motion toward the shower area. He claims the cell was
       trashed and he threw out garbage. However, if it was trash, he would likely have
       had to throw out multiple pieces of trash and they would likely be visible on camera.
       Even something as big as a balled up piece of paper is visible on camera. The one
       item the prisoner threw was small and not able to be identified. This would be
       consistent with the sprinkler head deflector, as the photograph of the item shows it
       to be small and metal. I do not find the cell inventory to be fabricated. I find the
                                                15
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.55 Page 16 of 25



       prisoner was moved into the cell on 5/15/18 and the cell sprinkler heads were intact.
       When officer McMahon checked the sprinkler heads on his round (after finding it
       on the floor), he found E=9 to be missing. I do not find the statement of prisoner
       People’s to be dispositive[.] He doesn’t say who he got it from or what it came
       from. I find the cell inventory sheet and the maintenance request to be more reliable
       as it is definitively prisoner Fleming’s cell. When the prisoner removed the
       sprinkler head deflectors, he had possession of a weapon as it was strip or piece of
       metal that was hard and could be used in the creation of a weapon or as a weapon.
       Thus, I find the prisoner had possession of the removed sprinkler head deflectors
       and threw one or both of them out of his cell. I find the prisoner guilty of (029)
       [possession of a weapon].

       Per PD 03.03.105, destruction or misuse of property is any destruction, removal,
       alteration, tampering, or other unauthorized use of property. For the same
       foregoing reasons, I find the prisoner did remove the sprinkler head deflectors from
       his cell. The cell inventory shows the sprinkler heads were intact and in good
       condition when he moved in. Further, the only maintenance request for the
       sprinkler heads was completed on 5/16/18. First off, it is not likely that a prisoner
       is going to be moved into a cell with missing sprinkler heads. Second, the work
       order is dated the day after the prisoner was placed in the cell and supposedly
       removed the sprinkler head deflectors. The work order would have been submitted
       prior to that if some other prisoner that was in the cell before him had removed the
       deflectors. I find the prisoner guilty of (427) [destruction or misuse of property]. I
       note that the prisoner already served sanctions and paid restitution for his offense,
       so no further sanctions/restitution is ordered.

Id.

               Plaintiff suggests that he should have had access to additional witnesses or

information that Defendant Hearing Officer Basal deemed irrelevant, and he complains that Basal

violated his due process rights by denying some of his evidentiary requests. There is no due

process requirement that a hearings investigator must conduct his investigation in a certain way.

See Falkiewicz, 271 F. Supp. 2d at 948. Therefore, Petitioner fails to state a due process claim as

to the investigation of his major misconduct ticket.

               Moreover, Plaintiff does not identify what any such information would have shown;

he simply asserts that he had a right to any evidence he requested. Plaintiff, however, was fully

able to challenge the authenticity of Defendant McMahon’s checklist. However, he was unable to

explain why such a checklist would not have been completed before he entered the cell. By its

                                                16
    Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.56 Page 17 of 25



terms, the inventory checklist must be conducted before a new prisoner is placed in a cell. The

checklist requires certification by the staff member that, prior to a new prisoner being placed in a

cell, all items on the list were “clean, secure, in proper working order and completely inspected to

be sure they are free from contraband.” (Cell-Inspection Checklist, ECF No. 1-11, PageID.20

(emphasis in original).) Defendant McMahon signed the checklist, stating that he had conducted

the inspection immediately before Plaintiff was placed in the cell. In reviewing the credibility of

the checklist, Defendant Morris relied on the routine nature of cell-inspection checklists noting

that such an inventory would have been expected at the time Plaintiff entered the cell. Morris

further noted that no work order was placed before the time Plaintiff entered the cell, bolstering

the conclusion that the inspection checklist was accurate.1

                  Plaintiff had ample opportunity to contest the charges, but his claims were simply

not persuasive. The statement by prisoner Peoples, to the effect that Peoples had thrown the item,

was evidence considered by Defendant Hearing Officer Morris. Morris determined, however, that

Peoples’ statement was unpersuasive, as the video camera showed Plaintiff throwing something

out of his cell at the time reported by Defendant McMahon, who heard the item hit the floor and

subsequently discovered it. And Peoples failed to explain both how he had obtained the item or

why he had thrown it.

                  Plaintiff argues, as he did in the misconduct proceedings, that the item should not

have been considered a weapon. But Plaintiff does not dispute that the item met the definition of

a weapon under prison policy—a piece of metal that could be fashioned into a weapon, however

small, or could be made part of a weapon by attaching it to a longer item that could serve as a


1
  The cell-inspection checklist also provides for a routine inventory of all listed items at the time an inmate departs
the cell. (Cell-Inspection Checklist, ECF No. 1-11, PageID.20.) Plaintiff was in the cell for only a few hours. The
checklist form shows the condition of items both at the time of his arrival and at the time of his departure on May 15,
2018.

                                                         17
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.57 Page 18 of 25



handle. Moreover, Defendant Morris expressly concluded that Plaintiff’s statement that he had

thrown only trash out of his cell rendered his statement incredible; if the cell was filthy, it was

unlikely that only a small piece of metal would be found in the hallway or be seen as it was thrown

out of the cell, while no other trash was seen on video or found in the hallway.

                Under the totality of the circumstances, Defendant Morris’ written misconduct

findings were issued after proper notice, were based on evidence that included Plaintiff’s own

statements and other evidence that fully supported the misconduct findings. Plaintiff therefore

received all of the process to which he was entitled; he simply disagrees with Defendant Simmons’

weighing of the evidence and finding that Plaintiff was guilty of the offenses. But Plaintiff is not

entitled to a result with which he approves. The right to due process protects Plaintiff’s ability to

respond to spurious charges. It does not include the right to prevent or prevail on such charges.

See Zinermon v. Burch, 494 U.S. 113, 125 (1990) (“[T]he deprivation by state action of a

constitutionally protected interest in ‘life, liberty or property’ is not in itself unconstitutional; what

is unconstitutional is the deprivation of such an interest without due process of law.”) (emphasis

in original). Thus, for all the foregoing reasons, Plaintiff does not state a procedural due process

claim.

VII.     Retaliation

                Plaintiff contends that Defendant McMahon fabricated the cell-inventory checklist

in order to support a false misconduct charge, which McMahon allegedly issued to retaliate against

Plaintiff for complaining about the dirty cell.

                Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a
                                                   18
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.58 Page 19 of 25



person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Plaintiff’s retaliation claim fails for at least two reasons. First, Plaintiff’s claim

fails at the first step of the Thaddeus-X standard, because Plaintiff’s allegations and admissions

demonstrate that he was not engaged in protected conduct. Second, his claim is precluded by the

finding of guilt on his major-misconduct charges.

               An inmate has a right to file “non-frivolous” grievances against prison officials on

his own behalf, whether written or oral. Maben v. Thelen, 887 F.3d 252, 265 (6th Cir. 2018); Mack

v. Warden Loretto FCI, 839 F.3d 286, 299 (3d Cir. 2016) (“[The prisoner’s] oral grievance to [the

prison officer] regarding the anti-Muslim harassment he endured at work constitutes protected

activity under the First Amendment.”); Pearson v. Welborn, 471 F.3d 732, 741 (7th Cir. 2006)

(“[W]e decline to hold that legitimate complaints lose their protected status simply because they

are spoken.”); see also Pasley v. Conerly, 345 F. App’x 981, 985 (6th Cir. 2009) (finding that a

prisoner engaged in protected conduct by threatening to file a grievance). “Nothing in the First

Amendment itself suggests that the right to petition for redress of grievances only attaches when

the petitioning takes a specific form.” Holzemer v. City of Memphis, 621 F.3d 512, 521 (6th Cir.

2010) (finding that a conversation constituted protected petitioning activity) (quoting Pearson, 471

F.3d at 741). Thus, Plaintiff had a right to raise a complaint about the condition of his cell to

Defendant McMahon.




                                                19
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.59 Page 20 of 25



               However, by his own admission, the manner in which Plaintiff raised his complaint

deprived it of its protected status. According to Plaintiff’s own affidavit, he “got into a very heated

verbal disrespectful dispute” with Defendant McMahon. (Pl.’s Aff., ECF No. 1-1, PageID.9.)

Behavior that violates an MDOC Policy Directive governing prisoner misconduct is not protected

conduct. See Lockett v. Suardini, 526 F.3d 866, 874 (6th Cir. 2008) (holding that a prisoner’s act

of calling the hearing officer a “foul and corrupt bitch” was not protected conduct because it fell

within the definition of insolence). See also Caffey v. Maue, 679 F. App’x 487 (7th Cir. Feb. 15,

2017) (holding that an inmate’s name-calling of guards (calling them unprofessional) was a

challenge to the guards’ authority that was not protected by the First Amendment); Felton v.

Huibregtse, 525 F. App’x 484, 487 (7th Cir. 2013) (holding that the use of disrespectful language

was not protected conduct) (citing cases); Freeman v. Tex. Dep’t of Crim. Justice, 369 F.3d 854,

858, 864 (5th Cir. 2004) (concluding that an inmate who accused a chaplain of theological errors

during a religious service had engaged in an unprotected challenge to institutional authority).

Plaintiff’s admission to having a “heated” argument and being “disrespectful” to McMahon

unquestionably falls within the definition of insolence and, as such, is not protected conduct. See

MDOC Policy Directive 03.03.105, Attach. B (listing Class-II misconducts, including insolence).

Plaintiff’s admitted conduct therefore was not protected by the First Amendment.

               Second, even if Plaintiff could demonstrate that he was engaged in protected

conduct, his retaliation claim is barred by the doctrine of preclusion. A prisoner’s claim that he

was falsely accused of a major misconduct is barred where there has been a finding of guilt. See

Peterson v. Johnson, 714 F.3d 905, 917 (6th Cir. 2013) (holding that a factual finding in a major

misconduct proceeding has preclusive effect and is not subject to challenge in a § 1983 action).




                                                  20
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.60 Page 21 of 25



However, as the Sixth Circuit subsequently qualified in Roberson v. Torres, 770 F.3d 398 (6th Cir.

2014), not every factual finding is entitled to preclusive effect. Instead,

       the question of preclusion cannot be resolved categorically, as it turns on case-
       specific factual questions such as what issues were actually litigated and decided,
       and whether the party to be precluded had sufficient incentives to litigate those
       issues and a full and fair opportunity to do so—not just in theory, but in practice.
       [Peterson, 714 F.3d] at 916-17. It likewise turns on the court’s “sense of justice
       and equity,” Blonder-Tongue Labs., v. Univ. of Ill. Found., 402 U.S. 313, 334
       (1971), which may require a case-by-case analysis of surrounding circumstances.

Roberson, 770 F.3d at 404-05.

               In Maben, 887 F.3d 252, the Sixth Circuit further clarified the limitations of the

preclusion doctrine, as follows:

       To determine whether we must give preclusive effect to “factfinding from Michigan
       prison hearings,” we look to four requirements, all of which must be met: (1) the
       state agency “act[ed] in a ‘judicial capacity’”; (2) the hearing officer “resolved a
       disputed issue of fact that was properly before it”; (3) the prisoner “had an adequate
       opportunity to litigate the factual dispute”; and, (4) if these other three requirements
       are met, we must “give the agency’s finding of fact the same preclusive effect it
       would be given in state courts.”

Maben, 887 F.3d at 259 (quoting Peterson, 714 F.3d at 911-13 (6th Cir. 2013) (additional internal

citation and quotation marks omitted)). The Maben court expressly limited the Peterson/ Roberson

preclusion principle to determinations made in major misconduct hearings, such as those

conducted in the instant case. Id. at 261. And the court cautioned that courts applying the doctrine

must “‘give particular attention to the fairness and accuracy of the factual findings made by the

major-misconduct hearing officer.’” Id. at 259 (quoting Roberson, 770 F.3d at 405).

               The first three steps of the preclusion test are met here. As discussed at length in

the prior section, Plaintiff had two Class-I, major-misconduct hearings before administrative

hearing officers in formal hearings conducted by the agency acting in a judicial capacity. Maben,

887 F.3d at 259; Peterson, 714 F.3d 917; see also Mich. Comp. Laws §§ 791.251-791.255 (setting

forth the requirements for disciplinary hearings and the qualifications of hearing officers). At his

                                                 21
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.61 Page 22 of 25



hearings, Plaintiff actually raised his current claim that Defendant McMahon fabricated both the

evidence and the misconduct charge. In fact, Plaintiff’s entire defense to the charge rested on the

claim that McMahon had fabricated the charge against him and fabricated the cell-inventory sheet

as evidence. Finally, the hearing officer, Defendant Morris, expressly rejected Plaintiff’s claim

that McMahon had fabricated the evidence against Plaintiff, based both on the credibility of the

officer and the other evidence in the case: a video showing that Plaintiff had thrown something

out of his cell at the relevant time, toward the showers; the sprinkler deflector was found in the

shower gutter; a cell-inventory sheet completed two hours before the incident that would typically

have been created at a time a new prisoner was being placed in the cell; the cell-inventory sheet

showed that the sprinkler head was intact at that time, but was found damaged a few hours later;

the absence of an earlier request for maintenance; the fact that the sprinkler head had to be

replaced; the lack of credibility in prisoner Peoples’ claim of responsibility, because it lacked detail

about where he obtained the item and the reason it was thrown; and the lack of credibility in

Plaintiff’s claim that he threw trash out of his cell, though nothing else was found in the hallway.

                 Because the first three requirements of Maben have been met, the hearing officer’s

finding of guilt must be granted preclusive effect. Plaintiff’s retaliation claim, therefore, fails to

state a claim.

VIII. Eighth Amendment

                 Plaintiff makes a conclusory claim that the circumstances described in his

complaint deprived him of his rights under the Eighth Amendment. The Eighth Amendment

imposes a constitutional limitation on the power of the states to punish those convicted of crimes.

Punishment may not be “barbarous” nor may it contravene society’s “evolving standards of

decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). The Amendment, therefore,

prohibits conduct by prison officials that involves the “unnecessary and wanton infliction of pain.”
                                                  22
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.62 Page 23 of 25



Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S. at 346).

The deprivation alleged must result in the denial of the “minimal civilized measure of life’s

necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600-01 (6th Cir.

1998). The Eighth Amendment is only concerned with “deprivations of essential food, medical

care, or sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at

348 (citation omitted). Moreover, “[n]ot every unpleasant experience a prisoner might endure

while incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

               Plaintiff does not specify the conditions he claims violated the Eighth Amendment.

To the extent he alleges that he lost privileges as a result of the misconduct convictions, his

allegations do not rise to the level of an Eighth Amendment violation. The Supreme Court has

held that even placement in segregation is a routine discomfort that is “‘part of the penalty that

criminal offenders pay for their offenses against society.’” Hudson v. McMillian, 503 U.S. 1, 9

(1992) (quoting Rhodes, 452 U.S. 337, 347 (1981); see also Jones v. Waller, No. 98-5739, 1999



                                                  23
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.63 Page 24 of 25



WL 313893, at *2 (6th Cir. May 4, 1999). Plaintiff was subjected to a lesser sanction than

segregation. Although it is clear that Plaintiff was denied certain privileges as a result of his loss

of privileges, he does not allege or show that he was denied basic human needs and requirements.

The Sixth Circuit has held that without a showing that basic human needs were not met, the denial

of privileges cannot establish an Eighth Amendment violation. See Evans v. Vinson, 427 F. App’x

437, 443 (6th Cir. 2011); Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008). As a result,

Plaintiff fails to state an Eighth Amendment claim against Defendants for his sanction of loss of

privileges.

                To the extent that Plaintiff alleges that he was placed in a dirty cell, he also fails to

state an Eighth Amendment claim. Allegations about temporary inconveniences, e.g., being

deprived of a lower bunk, subjected to a flooded cell, or deprived of a working toilet, do not

demonstrate that the conditions fell beneath the minimal civilized measure of life’s necessities as

measured by a contemporary standard of decency. Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511

(6th Cir. 2001); see also J.P. v. Taft, 439 F. Supp. 2d 793, 811 (S.D. Ohio 2006) (“[M]inor

inconveniences resulting from the difficulties in administering a large detention facility do not give

rise to a constitutional claim.” (internal citation omitted)).

                At most, Plaintiff alleges that he was housed in a dirty cell for a few hours. Such

allegations support a conclusion that he suffered only temporary inconveniences.                   As a

consequence, Plaintiff fails to state an Eighth Amendment claim based on the condition of his cell.

                                             Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.
                                                   24
 Case 2:20-cv-00088-PLM-MV ECF No. 4 filed 07/17/20 PageID.64 Page 25 of 25



§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    July 17, 2020                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 25
